Exhibit 10.2 KEY EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT By and Between INTEGRYS ENERGY GROUP, INC. And As Amended and Restated Effective January 1, 2009 TABLE OF CONTENTS Section Page 1. Definitions 2 (a) Act 2 (b) Affiliate and Associate 2 (c) Beneficial Owner 3 (d) Cause 4 (e) Change in Control of the Company 5 (f) Code 6 (g) Continuing, Director 6 (h) Covered Termination 6 (i) Employment Period 7 (j) Good Reason 7 (k) Normal Retirement Date 8 (l) Person 8 (m) Separation from Service 8 (n) Termination of Employment 9 (o) Termination Date 10 2. Termination orCancellation Prior to Change in Control 13 3. Employment Period 14 4. Duties 14 5. Compensation 15 6. Annual Compensation Adjustments 18 7. Termination For Cause or Without Good Reason 18 8. Termination Giving Rise to a Termination Payment 19 9. Payments Upon Termination 21 (a) Accrued Benefits 21 (b) Termination Payment 22 10. Death 28 11. Retirement 28 12. Termination for Disability 29 13. Termination Notice and Procedure 29 14. Further Obligations of the Executive 30 (a) Competition 30 (b) Confidentiality 31 15. Expenses and Interest 32 16. Payment Obligations Absolute 32 17. Successors 33 18. Severability 34 19. Amendment 34 20. Withholding 34 21. Certain Rules of Construction 35 22. Governing Law; Resolution of Disputes 35 23. Notice 36 i 24. No Waiver 36 25. Headings 36 26. Code Section 409A Compliance 36 ii KEY EXECUTIVE EMPLOYMENT AND
